Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2022.
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that claims 17-20 are ultimately depend from claim 1 therefore examination of claims 17-20 would not impose a serious search and/or examination burden on the Examiner.  This is not found persuasive because group II, claims 17-20 belongs to another class that would require further search and would impose a serious search and/or examination burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (U.S Patent No. 3058476) in view of Copell (U.S Patent No. 2161854).
Regarding claim 1, Atkins discloses a smoking device comprising: 
a tube having first and second opposed ends (section by reference 12), the first end defining a cavity for receiving and releasably securing a cigarette within said cavity, a chamber having a predefined volume and including an aperture, the chamber connected to the second end of the tube and in fluid communication with the cavity for receiving smoke generated from a cigarette through an internal channel of the tube; 
Copell discloses a circular disc member having top and bottom opposed surfaces, and an outer edge defining a predefined circumference, the circular disc member (disc 10) disposed around an entire outer circumference of the tube at a position between the first and second ends; the circular disc member comprising first and second support members (terminals 20) attached to said outer edge and extending out radially therefrom; and a curved member having first and second opposed ends, said first end attached to the bottom surface of the disc member and said second end attached to an outer surface of the tube (see figs. 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the disc member and the curved member as taught by Copell to the device of Atkins to further provide support for the device of Atkins.
Regarding claim 2, the combination of Atkins and Copell taken together as a whole teaches/suggests when placed on a flat surface, the first and second support members and chamber capable of cooperate to keep the tube off of said flat surface.
Regarding claim 3, the first and second support members of Copell can be interpreted as being co-axial with the disc member in the longitudinal axial of the tube.
Regarding claim 6, the device of Atkins is configured to receive an unlit end of the cigarette within the tube and for transferring smoke generated from the cigarette within said tube to the chamber (see fig. 1).  
Regarding claim 7, it would have been obvious to one of ordinary skill at the time the invention was made that the disc member has a predefined diameter in overlapping range of from about 0.1 inches to about 3 inches.  
Regarding claim 8, it would have been obvious to one of ordinary skill at the time the invention was made that the first end aperture has a predefined diameter in overlapping range of from about 0.1 inches to about 1 inches.  
Regarding claim 9, Atkins discloses the cavity has a first predefined diameter located at an outermost edge of the first end, and a second, smaller predefined diameter at interior position from the outermost edge (see fig. 1).  
Regarding claim 10, it would have been obvious to one of ordinary skill at the time the invention was made that the first predefined diameter is in overlapping range of from about 0.1 inches to about 1.9 inches.  
Regarding claim 11, it would have been obvious to one of ordinary skill at the time the invention was made that the second predefined diameter is in overlapping range of from about 0.1 inches to about 1.5 inches.  
Regarding claim 12, Atkins discloses the chamber is configured to collect a predetermined volume of smoke generated from the cigarette within said chamber (see fig. 1).  
Regarding claim 13, the chamber (bowl section) of Copell can be interpreted to comprise a spherical compartment .  
Regarding claim 14, Atkins discloses the chamber comprises a mouthpiece (see fig. 1).  
Regarding claim 15, the curved member of Copell comprises an attachment element configured to releasably connect one or more detachable device accessories.  
Regarding claim 16, the curved member of Copell is capable of releasably connect to the detachable device accessories comprise a pendant, strap, necklace, or combination thereof.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (U.S Patent No. 3058476) in view of Copell (U.S Patent No. 2161854) as applied to claims 1-3 above and further in view of Edwards (U.S Patent No. 1429229).
Regarding claims 4-5, Atkins does not expressly disclose the angle between the first and second support members.  Edwards discloses the first and second support members (6, 7) can be moved to different positions to enhance the maintaining and support of a cigarette holder (page 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the features of the first and second support members as taught by Edwards.  Furthermore, disclosure of Edwards first and second support members capable of having an angle overlapping with the claimed range; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747